Citation Nr: 0314634	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  03-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


VACATUR

On April 8, 2003, the Board entered a final decision in this 
appeal.  The veteran had submitted additional evidence 
directly to the RO with a waiver of regional office 
consideration.  The RO did not forward this evidence to the 
Board before the decision was dispatched, and it was not 
associated with the claims file at the time the Board made 
its decision.  There is no indication that the veteran has 
filed a notice of appeal with the U.S. Court of Appeals for 
Veterans Claims.  Accordingly, in order to assure due 
process, the Board will vacate the April 8, 2003, decision in 
the instant appeal pursuant to 38 C.F.R. § 20.904 and issue a 
new decision that follows in its place.


ORDER

The Board decision of April 8, 2003, in the above-captioned 
appeal is vacated.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This vacate decision 
does not constitute a decision of the Board on the merits of 
your appeal.



